                 Case 15-18886-RAM        Doc 206     Filed 06/01/20      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                )
In re:                                           )
                                                ) CASE NO. 15-18886-RAM
Rafael Brito, Jr.                               )
                                                ) JUDGE Robert A Mark
     and                                        )
                                                )
Victoria Brito

         Debtors.

           LAKEVIEW LOAN SERVICING, LLC NOTICE OF DEBTOR’S REQUEST FOR
                 FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes Creditor Lakeview Loan Servicing, LLC (“Creditor”), by and through undersigned

counsel, and hereby submits Notice to the Court of the Debtor’s request for mortgage payment

forbearance based upon a material financial hardship caused by the COVID-19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance period of 6 months and has

elected to not tender mortgage payments to Creditor that would come due on the mortgage starting

05/01/2020 through 10/01/2020. Creditor holds a secured interest in real property commonly known

as 14261 SW 121ST PLACE #1, MIAMI, Florida 33186 as evidenced by claim number 9-1 on the

Court’s claim register. Creditor, at this time, does not waive any rights to collect the payments that

come due during the forbearance period. If the Debtor desires to modify the length of the forbearance

period or make arrangements to care for the forbearance period arrears, Creditor asks that the Debtor

or Counsel for the Debtor make those requests through undersigned counsel.
              Case 15-18886-RAM           Doc 206      Filed 06/01/20     Page 2 of 3




       Per the request, Debtor will resume Mortgage payments beginning 11/01/2020 and will be

required to cure the delinquency created by the forbearance period (hereinafter “forbearance arrears”).

Creditor has retained undersigned counsel to seek an agreement with Debtor regarding the cure of the

forbearance arrears and submit that agreement to the Court for approval. If Debtor fails to make

arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief from the

automatic stay upon expiration of the forbearance period.



                                               ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                               Attorney for Secured Creditor
                                               6409 Congress Ave., Suite 100
                                               Boca Raton, FL 33487
                                               Telephone: 561-241-6901
                                               Facsimile: 561-997-6909
                                               By: /s/Christopher P. Salamone
                                               Christopher P. Salamone, Esquire
                                               Florida Bar Number 75951
                                               Email: csalamone@rasflaw.com
                 Case 15-18886-RAM         Doc 206     Filed 06/01/20      Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 1st day of June

2020:

  Rafael Brito, Jr.
  PO Box 348373
  Miami, FL 33234

  Victoria Brito
  PO Box 348373
  Miami, FL 33234

  And via electronic mail to:

  Ricardo Corona, Esq.
  3899 NW 7 St, Second Floor
  Miami, FL 33126

  Nancy K. Neidich
  POB 279806
  Miramar, FL 33027

  U.S. Trustee
  Office of the US Trustee
  51 S.W. 1st Ave. Suite 1204
  Miami, FL 33130
                                                ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                                Attorney for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/Christopher P. Salamone
                                                Christopher P. Salamone, Esquire
                                                Florida Bar Number 75951
                                                Email: csalamone@rasflaw.com
